DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,740,581. Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially recite the same limitations.
Claim 1 is rejected in view of claims 1 and 8  of the ‘581 patent in that they recite: 
Claim 1 of the Application
Claims 1 and 8 of the ‘581 Patent
1.  An apparatus for reading barcodes and direct part marking (DPM) codes, the 
apparatus comprising: 

a housing;  

a first imaging assembly housed within the 
housing, the first imaging assembly including a first image sensor, wherein the 
first imaging assembly 


(ii) is configured to have a working range extending beyond about 5 inches;  

a second imaging assembly housed within the housing, the second imaging assembly including a second image sensor, wherein the second imaging assembly (i) has a second FOV with a second FOV central axis and (ii) is configured to have a working range extending up to about 5 inches;  and 

an illumination assembly configured to provide an illumination light having a 
central illumination axis, the central illumination axis being substantially 
parallel to the first FOV central axis, wherein at least two of the first FOV central axis, the second FOV central axis, and the central illumination axis pass through a plane within a first distance of no greater than about 40 
second distance between about 0 to about 5 inches from a nose of the housing. 


the apparatus comprising: 

a housing;  

a first imaging assembly housed within 
the housing, the first imaging assembly including a first image sensor, wherein 
the first imaging assembly 


(ii) is configured to have a working range extending beyond about 5 inches;  

a second imaging assembly housed within the housing, the second imaging assembly including a second image sensor, wherein the second imaging assembly (i) has a second FOV with a second FOV central axis and (ii) is configured to have a working range extending up to about 5 inches;  and 

an illumination assembly configured to provide an illumination light having a 
central illumination axis, wherein at least two of the first FOV central axis, 
the second FOV central axis, and the central illumination axis pass through a 
plane within a first distance of no greater than about 40 mm of each other, the 

between about 0 to about 5 inches from a nose of the housing, 

wherein a second distance from the nose of the housing to the plane defines an optimal distance for reading DPM codes, and wherein the apparatus further comprises one or more processors configured to: analyze a first set of image data captured by the 
first imaging assembly to detect a presence of a feature of a DPM code on an 
object;  

determine a third distance from the nose of the housing to the DPM code;  and 

compare the second distance to the third distance. 


8.  The apparatus of claim 1, wherein the central illumination axis is substantially parallel to the first FOV central axis. 


	As can be seen, though the claim languages are not identical, it would have been obvious that claims 1 and 8 of the ‘581 patent recite all essential limitations of claim 1 of the instant application. Thus, the patent protections have been granted to the earlier filed patent application.
	Claim 2 is rejected in view of claim 2 of the ‘581 patent.
	Claim 3 is rejected in view of claim 3 of the ‘581 patent.
	Claim 4 is rejected in view of claim 4 of the ‘581 patent.
	Claim 5 is rejected in view of claim 5 of the ‘581 patent.
	Claim 6 is rejected in view of claim 6 of the ‘581 patent.
	Claim 7 is rejected in view of claim 7 of the ‘581 patent.
	Claim 8 is rejected in view of claim 10 of the ‘581 patent.
	Claim 9 is rejected in view of claim 11 of the ‘581 patent.
	Claim 10 is rejected in view of claim 12 of the ‘581 patent.
	Claim 11 is rejected in view of claim 13 of the ‘581 patent.
	Claim 12 is rejected in view of claim 14 of the ‘581 patent.
	Claim 13 is rejected in view of claim 15 of the ‘581 patent.
	Claim 14 is rejected in view of claim 16 of the ‘581 patent.
	Claim 15 is rejected in view of claim 172 of the ‘581 patent.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THIEN M LE/Primary Examiner, Art Unit 2887